Citation Nr: 1015735	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  In a 
May 2008 appeal, the Veteran requested a hearing before the 
Board.  However, in a November 2009 appeal, the Veteran 
withdrew his hearing request.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

The Veteran contends that he has PTSD that is related to his 
service.  Specifically he contends that he incurred combat-
related PTSD as a result of working in a fire tower and 
seeing and encountering a lot of combat during his service.  
He also contends that his artillery unit took incoming fire 
and tear gas from mortar shells.  The Veteran's personnel 
records reflect military occupational specialties of 
cannoneer and gunner.  Operational reports obtained by the RO 
reflect that the higher headquarters to which the Veteran's 
unit was attached reflect that the Veteran's unit fired 
significant amounts of ammunition.  However, the reports 
obtained do not show whether a base at which the Veteran was 
located was subject to rocket and mortar attacks, or include 
other information, such as casualty information, that might 
confirm a stressor.  The Board notes that the Army kept 
records which usually include such information, including in 
unit histories covering one-year periods.  The RO noted that 
the Veteran had not indicated any specific 60-day period for 
which records should be sought.    

During a February 2008 VA psychology consultation, the 
Veteran identified his stressors as fearing for his life on 
numerous occasions as his unit received incoming rounds, 
watching an F4 phantom plane crash in the valley below his 
unit, and witnessing a man get wounded one day and being shot 
down the next day.  

The operational reports associated with the claims file are 
consistent with the Veteran's statements that he was 
frequently exposed to combat.  Therefore, if the Veteran is 
unable to designate a particular 60-day period during which 
he believes the records would disclose combat, records 
pertinent to the base where the Veteran was located during 
the first two months of the Veteran's Vietnam service should 
be searched.  If no verification of combat is noted during 
those two months, then the next two-month period should be 
searched, until either verification of exposure to combat is 
obtained or records accounting for the Veteran's entire 
service in Vietnam (approximately one year) have been 
obtained.  The Board notes that searches by 60-days 
increments consumes considerable time, so the Veteran is 
urged to identify the period(s) during which combat stressor 
verification is most likely.  Then, if any combat stressor is 
verified, the Veteran should be afforded VA psychiatric 
examination.

Service treatment records are devoid of findings, complaints, 
symptoms, or diagnosis of any psychiatric disorder.  At the 
time of February 2008 VA examination, the assigned diagnoses 
were psychosis, not otherwise specified (NOS) and PTSD.  
Additional records dated in February 2008 reflect diagnoses 
of depression, NOS and major depressive disorder with a 
history of auditory hallucinations.  In June 2008, a VA 
psychologist opined that the Veteran's PTSD was related to 
his service.  Since the Veteran may also be diagnosed with 
several psychiatric disorders, this remand will allow service 
connection for all current psychiatric disorders to be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current 
psychiatric disability to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that another VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In addition, while the Veteran has not contended 
that he has a psychiatric disorder that is related to any 
service-connected disability, the VA medical records include 
a diagnosis of a mood disorder due to the Veteran's general 
medical condition.  The Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board finds 
that, based on the record, VA must consider whether the 
Veteran currently has a psychiatric disorder that is related 
to his service or is related to any service-connected 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examiner on remand should specifically reconcile the 
opinion with the February 2008 and June 2008 VA opinions and 
any other opinions of record.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in November 
2008.  To aid in adjudication, any subsequent VA medical 
records should be obtained.  In addition, in March 2007 the 
Veteran asked the RO to obtain private treatment records from 
Dr. Harris who treated him for hallucinations.  Accordingly, 
the Veteran's private treatment records should be obtained.

The Veteran also contends that he has an eye disability that 
is related to his service-connected diabetes mellitus.  The 
service treatment records are void of any findings, 
complaints, symptoms, or diagnosed eye disability.  On VA eye 
examination in January 2004, the Veteran was diagnosed with 
meibomitis, dry eye, and presbyopia.  The examiner opined 
that the Veteran's dry eye may or may not be related to his 
current health problems and that his presbyopia was related 
to his age.  However, on VA diabetes mellitus examination in 
November 2007, the Veteran was found to have no visual 
impairment, but the examiner did not state whether meibomitis 
or dry eye syndrome were still present.  Although the Veteran 
is competent to report that he has an eye disability, he is 
not competent to relate any current eye disability to his 
service and it is unclear from the medical evidence whether 
the Veteran currently has an eye disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, the Board finds 
that, based on the record, VA must consider whether the 
Veteran currently has an eye disability that is related to 
his service or is related to his service-connected diabetes 
mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examiner on remand should specifically reconcile the 
opinion with the January 2004 and November 2007 VA 
examinations and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to give him 
another opportunity to identify any 
specific 60-day portion during his Vietnam 
service during which unit records would be 
most likely to verify the occurrence of 
combat stressors, to include rocket or 
mortar attacks on the base where the 
Veteran was stationed.  

2.  After a response is received from the 
Veteran, or the time for response expires, 
request that JSRRC, or any other 
appropriate federal archive, provide the 
Veteran's unit history or other official 
unit records which might detail rocket and 
mortar attacks, casualties, and other 
information pertinent to the Veteran's 
stressors (other than the Operational 
Reports/Lessons Learned already associated 
with the claims file) for the relevant 
period (November 1969 to October 1970).  
Forward a copy of the Veteran's DD Form 
214 and his personnel records.  

If records which require a search in 60-
days increments are required, but the 
Veteran does not identify a specific 60-
day period, request a search for the first 
60-day period the Veteran was in Vietnam.

If no stressor is verified during the 
Veteran's first 60 days in Vietnam, 
request records for the next 60-day 
period, until a stressor is verified or 
all periods encompassing the Veteran's 
tour have been obtained.  Again, the Board 
notes that searches by 60-day periods are 
time-consuming, so all efforts to obtain 
one-year period unit records which might 
verify stressors should be exhausted 
before records which must be searched in 
60-days increments are requested.  

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Harris 
and any additional private treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

4.  After the actions included in 
paragraphs 1-3 above have been taken, if 
any stressor is verified, afford the 
Veteran VA examination to determine the 
nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the February 2008 and June 2008 VA 
opinions.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Assign a diagnosis for each 
psychiatric disorder present on 
examination, and provide a full 
multiaxial diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include 
PTSD, if present, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent or more 
probability) that the psychiatric 
disorder was incurred in or is due to 
or the result of the Veteran's service 
as a cannoneer and a gunner.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disorder is proximately due 
to or the result of any service-
connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disability has been 
aggravated by any service-connected 
disability?

5.  Schedule a VA examination to determine 
the nature and etiology of any current eye 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the January 2004 and November 
2007 VA examinations and opinion.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current eye disorder, 
whether or not such disorder affects 
the Veteran's visual acuity.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any eye disorder present on examination 
was incurred in or is due to or the 
result of the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
an eye disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any eye 
disability is proximately due to or the 
result of service-connected diabetes 
mellitus?

(d)  Is it as likely as not (50 percent 
probability or more) that any eye 
disorder has been aggravated by the 
Veteran's service-connected diabetes 
mellitus?

The Veteran's post-service treatment 
records reflect diagnoses of 
meibomitis, dry eye, and presbyopia.

(e)  Is meibomitis, presbyopia, or any 
other diagnosed eye condition, a 
refractive error of the eye or a 
congenital or developmental defect?

(1)  If meibomitis, presbyopia, or 
any other diagnosed eye condition, 
is a refractive error of the eye 
or a congenital or developmental 
defect, is it as likely as not (50 
percent or more probability) that 
such congenital defect was 
aggravated (increased in severity 
beyond the natural progression of 
the disease) during service or 
that there was a superimposed 
injury during the Veteran's 
service?

6.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

